Citation Nr: 1000058	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability with sciatica.

4.  Entitlement to service connection for inguinal hernia.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a left forearm 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971 
and additional U.S. Army Reserve (USAR) service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  This decision was issued to the 
Veteran and his service representative in December 2005.  
Although the Veteran was scheduled for a videoconference 
Board hearing, he withdrew his Board hearing request in April 
2009.  See 38 C.F.R. § 20.704 (2009).

The issues of entitlement to service connection for a low 
back disability with sciatica and a right shoulder disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In a November 2009 Appellant's Brief, the Veteran's service 
representative contended that there were two additional 
issues of entitlement to service connection for a right lower 
leg disability and for a left lower leg disability, each if 
service connection for a low back disability is granted.  
This matter is referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not experience any current disability 
due to bilateral hearing loss or inguinal hernia attributable 
to military service.

3.  The Veteran's claimed tinnitus is not related to military 
service.

4.  The Veteran's left forearm disability pre-existed active 
service and did not increase in severity by such service; any 
current left forearm disability is not shown to be attributed 
to military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred in nor 
aggravated by military service nor may sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).

3.  Inguinal hernia was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).

4.  A left forearm disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  In a May 2005 letter, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The appellant also was notified of the 
Dingess requirements in March 2006.  In response to all of 
this notice, the Veteran notified VA in August 2006 and March 
2007 that he had no further information or evidence to submit 
in support of his claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the May 
2005 VCAA letter was issued prior to the November 2005 rating 
decision that is the subject of this appeal.  With respect to 
the Dingess requirements, such notice was not timely but as 
the instant decision denies service connection for all of the 
disabilities on appeal, the requirement of timely notice of 
how ratings and effective dates are assigned is moot. 

Neither the appellant nor his service representative have 
pled any error with respect to the duty to notify and the 
Board finds no basis for finding prejudice against the 
Veteran's appeal of the issues adjudicated in this decision.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the 
rule of prejudicial error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The claims file contains the 
Veteran's service treatment records from his active service, 
USAR service treatment records, and post-service VA and 
private treatment records.

In June 2006, the Veteran submitted a copy of an award letter 
from the Social Security Administration (SSA) which indicated 
that he was in receipt of SSA disability benefits.  Neither 
the Veteran nor his service representative have contended, 
however, that he is receiving SSA disability benefits for one 
of the claimed disabilities being adjudicated in this appeal.  
It appears that the Veteran submitted his SSA award letter as 
part of a separate claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) in which 
the Veteran claimed unemployability due to mental disability.  
The Board notes that a 100 percent rating for service-
connected posttraumatic stress disorder (PTSD) was assigned 
in a July 2007 rating decision; this rating decision based 
the grant of benefits on the basis of combat exposure.  
Further, the Veteran otherwise attached information 
concerning his back disability.  Given the foregoing that 
reflects a connection between SSA and mental and back 
disabilities, and although VA normally has a duty to attempt 
to obtain SSA records, see Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992), the Board finds that, in this case, a remand 
to obtain the Veteran's SSA records would impose an 
additional burden on VA and would not benefit the Veteran as 
to the issues decided herein.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (holding that remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met for the issues decided 
on the merits in this case.  The appellant has contended that 
all of his claimed disabilities are related causally to his 
service.  There is no medical evidence that the Veteran 
experiences any current disability due to bilateral hearing 
loss or inguinal hernia, however.  The Veteran also does not 
experience any current left forearm disability which is shown 
to be related to active service.  The Board recognizes that 
the Veteran underwent a VA examination for hearing loss and 
tinnitus in September 2005 in which it is unclear whether the 
examiner had access to the Veteran's claims file.  
Nevertheless, the examiner obtained a full history from the 
Veteran and made conclusions based on this full report.  
Additionally, audiologic testing failed to demonstrate a 
hearing loss disability under 38 C.F.R. § 3.385, and the 
claims file was not necessary to come to a resolution 
concerning this critical aspect of the claim.  As such, the 
Board finds that this examination was sufficient for the 
purposes at hand. The remaining medical reports provide 
enough medical information on which to render a decision as 
to the issues decided herein.  Under these circumstances, 
there is no duty to provide an examination or medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon, 20 Vet. App. at 79.  See also Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  

Law and regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
in or aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  

Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

For Veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

                                               Factual 
Background 

The Veteran contends that bilateral hearing loss, tinnitus, 
inguinal hernia, and left forearm disability are related to 
service.  

The Veteran's service treatment records show that, at his 
pre-induction (or enlistment) physical examination in March 
1969, he reported a pre-service history of a left elbow 
fracture when he was 15 years old with an open reduction.  
The Veteran stated that his pre-service left elbow fracture 
was healed and he had no sequelae from it.  Clinical 
evaluation was normal except for a 1/2 inch x 4 inch scar on 
the left elbow.  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
X
65
LEFT
15
15
5
X
60

X-rays of the Veteran's left elbow noted a 2 x 3 millimeter 
(mm) bony or calcific density lying adjacent to the superior 
posterior portion of the olecranon process.  There was no 
definite donor site evident.  There was what appeared to be a 
"defect along the lateral portion of the distal humerus 
adjacent to the most radial head."  The in-service 
radiologist stated that this defect could be secondary to 
prior surgery or it could represent a normal variation.  
There was an increased amount of sclerosis at the elbow joint 
with small osteophyte formation visible adjacent to the 
articulating surface of the ulna.  The in-service radiologist 
noted that there was no evidence of a recent left elbow 
injury.  The in-service examiner noted an open reduction left 
elbow in the summary of defects and diagnoses.  This examiner 
also noted "possible screw used - not confirmed by x-rays" 
in the Veteran's pre-service left elbow surgery.  He noted 
further that the Veteran's left elbow as asymptomatic.

At his separation physical examination in April 1971, the 
Veteran denied all relevant medical history and clinical 
evaluation was normal.  The Veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
15
LEFT
20
10
15
X
10

The Veteran's service personnel records show that he served 
in Vietnam from November 1969 to November 1970.  He 
participated in the Vietnam Winter-Spring 1970 campaign, the 
Sanctuary Counteroffensive, and Vietnam Counteroffensive 
Phase VII.  His medals included the Vietnam Service Medal and 
the Republic of Vietnam Campaign Medal.  His military 
occupational specialty (MOS) was technical inspector.

The Veteran's service treatment records from his USAR service 
show that, on quadrennial physical examination in October 
1979, he reported a medical history of a pre-service left arm 
operation in 1962.  Clinical evaluation was normal except for 
copious cerumen in the right ear.  The Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
X
10
LEFT
10
10
15
X
20

The examiner concluded that the Veteran's physical 
examination results were within normal limits.

On USAR quadrennial physical examination in November 1983, 
the Veteran's history included a left arm operation with no 
complications and no sequelae.  Clinical evaluation was 
normal.  The Veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
15
10
5
5
5

On USAR quadrennial physical examination in April 1988, the 
Veteran had potential left inguinal hernia bulging.  The 
Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
20
0
15
LEFT
5
5
10
5
5

The examiner noted that the Veteran had a normal examination 
in the summary of defects and diagnoses.  He also noted that 
the Veteran had a potential left inguinal hernia.  The 
Veteran was advised to see a surgeon if a hernia developed.

On USAR quadrennial physical examination in December 1992, 
clinical evaluation was normal.  No hernia was noted.  The 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
10
25
LEFT
0
0
10
10
10

On VA examination in January 2005, physical examination 
showed no inguinal hernia or inguinal adenopathy.  

On VA outpatient treatment in April 2005, no relevant 
complaints were noted.  

On VA audiology examination in September 2005, the Veteran 
complained of decreased hearing bilaterally.  He was not 
certain when he first noticed his bilateral hearing loss.  
His in-service noise exposure included exposure to gunfire, 
artillery, aircraft, and ground power units while on active 
service.  He reported post-service noise exposure as a 
civilian aircraft engine mechanic.  The Veteran's pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
20
25
LEFT
0
5
10
15
15

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 96 percent in the left 
ear.  The Veteran reported constant bilateral tinnitus but 
was not certain when he first noticed its onset.  He stated 
that his tinnitus was severe and seriously affected his 
normal activities.  He described his tinnitus as a high-
pitched ringing or buzzing sound.  The VA examiner opined 
that the Veteran's normal hearing sensitivity did not support 
his assertion of tinnitus because he had normal hearing 
sensitivity at his separation from service and at this VA 
examination.  This examiner also opined that the Veteran's 
hearing was within normal limits between 500 and 4000 Hertz 
bilaterally.  The examiner stated that it was unlikely that 
tinnitus had its origins in military service.  

A private electromyograph (EMG) in October 2005 showed acute 
bilateral L5 motor radiculopathy and mild carpal tunnel 
syndrome on the left.  The Veteran was advised to wear a 
wrist splint on the left wrist only at night.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
bilateral hearing loss, tinnitus, and a left inguinal hernia.  
Despite the Veteran's current assertions to the contrary, 
there is no evidence that he experienced bilateral hearing 
loss, tinnitus, or a left inguinal hernia during active 
service.  Instead, as the VA examiner noted in September 
2005, the Veteran's hearing was normal at his service 
separation in July 1971.  There also is no evidence that the 
Veteran experienced bilateral hearing loss within the first 
post-service year (i.e., by July 1972).  Thus, service 
connection for bilateral hearing loss on a presumptive basis 
is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran's USAR service treatment records again show no 
bilateral hearing loss or tinnitus.  Although a potential 
left inguinal hernia was seen on USAR quadrennial physical 
examination in April 1988, no inguinal hernia was noted on 
subsequent USAR quadrennial physical examination in December 
1992.  Further, there is no indication of any injury during 
the USAR so as to link a hernia to that service.  As such, 
there is no basis on which to relate a hernia to USAR.  

The VA examiner opined in September 2005 that the Veteran's 
normal hearing results did not support his complaints of 
tinnitus and diagnosed the Veteran as having normal hearing 
bilaterally.  38 C.F.R. § 3.385.  This examiner ruled against 
a linkage of the claimed tinnitus to service.  As discussed 
previously, the Board notes that there is no indication in 
the September 2005 VA examination report that the VA examiner 
reviewed the Veteran's claims file.  A review of the 
examination report shows that the Veteran provided the VA 
examiner with a complete noise exposure history during and 
after active service.  The VA examiner referred to the 
Veteran's audiometric testing results at his separation 
physical examination.  Although it is not clear whether the 
VA examiner reviewed the Veteran's claims file prior to 
offering her September 2005 opinion, the Board concludes that 
this report is probative medical evidence on the issue of 
whether the Veteran's claimed bilateral hearing loss is 
related to active service because the VA examiner was 
"informed of the relevant facts" concerning the Veteran's 
claimed bilateral hearing loss.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  There is no competent 
contrary opinion of record.

 More recent VA and private treatment records also show that 
the Veteran has not been diagnosed as having an inguinal 
hernia, although there was a diagnosis of rule-out left 
inguinal hernia versus ligament strain on VA outpatient 
treatment in December 2006.  The notation of "rule-out" 
does not equate with a meeting of the diagnostic criteria for 
inguinal hernia, however.  Rather it merely raised the 
possibility of the disorder; it clearly is not a confirmed 
diagnosis.   Moreover, there is no reference to service 
within this or other medical reports.   

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current disability 
due to bilateral hearing loss or inguinal hernia, the Board 
finds that service connection for bilateral hearing loss and 
inguinal hernia is not warranted.

As for the claim for service connection for tinnitus, the 
Veteran is competent to state that he has had head noise or 
ringing in his ears.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  A layperson, such as the Veteran, is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board weighed the Veteran's current lay reports of a 
continuity of symptomatology against the other findings of 
record, including service treatment reports, post-service 
reports and the VA examination.  The Board has considered the 
fact that the VA opinion in September 2005 was based, at 
least in part, on a reported history, in which the Veteran 
was not certain when he first noticed tinnitus.  The Board 
notes that the claims folder contains service records both 
during active service and several times during USAR in which 
tinnitus was denied or there were no relevant findings.

As such, the Veteran has not consistently reported a 
continuity of symptomatology since service, and the 
conclusion of the VA examiner is consistent with the evidence 
of record.  The combination of the uniform absence of 
complaints and findings throughout the years weighs against 
the Veteran's lay contentions associated with his current 
claim for benefits.  Consequently, it cannot be concluded 
that the evidence is in equipoise as to whether or not the 
Veteran's claimed tinnitus is related to service.  In sum, 
this benefit must be denied.  

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
left forearm disability.  The Veteran essentially contends 
that a left elbow disability, which pre-existed active 
service, caused left forearm pain which was aggravated by 
active service.  The Veteran's pre-service history of a left 
elbow fracture with open reduction surgery was noted at his 
enlistment physical examination and on other service 
treatment records prepared at the time of his entry on to 
active service in March 1969.  Because the Veteran's pre-
service left elbow fracture with open reduction surgery was 
noted at service entrance, the Board finds that the Veteran 
was not accepted in to active service in sound condition and 
the presumption of sound condition at service entrance does 
not apply.  See Crowe v. Brown, 7 Vet. App. 238 (1994); see 
also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The evidence does not show that the Veteran's pre-service 
left elbow fracture was aggravated by active service.  There 
are no medical records documenting increased disability of 
the Veteran's pre-service left elbow fracture.  In fact, the 
Veteran's service treatment records from his period of active 
service show no complaints of or treatment for any left 
forearm problems.  The Veteran's USAR service treatment 
records show that, at a USAR quadrennial physical examination 
in October 1979, he reported pre-service left arm surgery in 
1962.  He also reported pre-service left arm surgery with no 
complications and no sequelae at a USAR quadrennial physical 
examination in November 1983.  He further reported pre-
service left arm surgery at age 15 with no complications and 
no sequelae at a USAR quadrennial physical examination in 
April 1988.  Thus, the Board finds that the Veteran's pre-
service left elbow fracture with left forearm pain did not 
increase in severity during active service.  Under these 
circumstances, the presumption of aggravation does not apply.  
See Beverly v. Brown, 9 Vet. App. 402 (1996).  In summary, 
the Board finds that service connection for left forearm 
disability is not warranted based on in-service aggravation.

Nor is there any medical evidence indicating the Veteran 
experiences any current left forearm disability which is 
shown to be attributed to service.  The Board recognizes that 
an October 2005 medical report lists mild left carpal tunnel.  
However, this is first shown many years after active service 
and there is no indication that such disorder is causally 
linked to active service.  Further, the Veteran does not 
contend-and the evidence does not show-that he experienced 
a left forearm injury during military service.  See Rabideau, 
2 Vet. App. at 144, and Brammer, 3 Vet. App. at 225.  Absent  
such evidence, the Board finds that service connection for a 
left forearm disability is not warranted on a direct service 
connection basis.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran thus is competent to describe 
the symptoms which he experienced during active service.  He 
has not shown, however, that he has the expertise required to 
diagnose any of his claimed disabilities.  Nor is the Veteran 
competent to offer an opinion regarding any causal 
relationship between these disabilities and active service. 
While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record.  As the preponderance of the evidence is 
against the Veteran's claims, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, in November 2009 written arguments, the Veteran's 
representative raised the aspect of the Veteran's status as a 
combat veteran.  If the record demonstrates that a veteran 
engaged in combat with enemy forces, then by statute VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  
Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.   'However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ." Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

In this case, the Board finds that the provisions of section 
1154(b) do not serve to provide a grant of benefits for the 
issues discussed above.  The Board does not dispute the 
circumstances described by the Veteran of his very 
meritorious service.  However, as discussed above, the weight 
of the evidence does not show that the Veteran has a hearing 
loss disability under 38 C.F.R. § 3.385 or that the other 
claimed disorders are persuasively shown to be related to his 
service.    

   
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for inguinal hernia is 
denied.

Entitlement to service connection for a left forearm 
disability is denied.


REMAND

On USAR outpatient treatment in December 1990, the Veteran 
complained of a right shoulder injury from playing basketball 
the night before.  He reported that his right shoulder pain 
had begun overnight and radiated in to his lumbosacral spine.  
He also reported "much difficulty" raising his arm.  
Objective examination showed he was unable to raise his right 
arm.  The nursing assessment was rule-out muscle strain.  The 
examiner's impression was acute muscle strain from overuse.  
Subsequent, post-service records show treatment for right 
shoulder and low back disabilities.  The Board recognizes 
that the record at least raises the potential of a nexus 
between a current disorder and in- service symptoms, and a 
thorough orthopedic examination should be afforded to develop 
the issue.  See McLendon, supra.

In light of the Veteran's submission regarding his SSA 
benefits in which the back may be involved, any records held 
by SSA should be obtained and associated with the claims 
file.  

The case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  Schedule the Veteran for an 
orthopedic examination to clarify the 
nature and etiology of the claimed low 
back and right shoulder disabilities.  
Any tests, including x-rays, deemed 
necessary should be performed.  The 
claims file must be reviewed by the 
examiner, and the examination report 
should reflect that this was done. All 
findings should be reported in detail, 
and the rationale for the requested 
opinions should be explained

As to each low back and right shoulder 
disability found, the examiner should 
comment as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the disability was 
present during the Veteran's service or 
is otherwise the result of injury due to 
the Veteran's USAR.  

3.  After the development requested above 
has been completed, the AMC/RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

  

____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


